IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LEE E. JOYCE,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-0153

BOARD OF TRUSTEES OF
PENSACOLA STATE
COLLEGE, a public body
corporate, KEEGAN TEMPS,
INC. aka KEEGAN STAFFING
and SOUTH EAST PERSONNEL
LEASING, INC. aka SOUTH
EAST EMPLOYEE LEASING,

      Appellees.

_____________________________/

Opinion filed August 1, 2017.

An appeal from the Circuit Court for Escambia County.
Darlene Dickey, Judge.

Marie A. Mattox, Tallahassee, for Appellant.

Robert E. Larkin, III and Jason S. Miller of Allen, Norton & Blue, P.A.,
Tallahassee, for Appellee Board of Trustees of Pensacola State College, a public
body corporate.

Richard Burton Bush and Audra Michelle Bryant of Bush & Augspurger, P.A.,
Tallahassee, for Appellee Keegan Temps, Inc. aka Keegan Staffing.

PER CURIAM.

      AFFIRMED.
RAY, BILBREY, and KELSEY, JJ., CONCUR.




                                2